NOT RECOMMENDED FOR PUBLICATION
                                File Name: 20a0621n.06

                                           No. 19-2054


                          UNITED STATES COURT OF APPEALS                                  FILED
                               FOR THE SIXTH CIRCUIT                                Nov 03, 2020
                                                                                DEBORAH S. HUNT, Clerk
 UNITED STATES OF AMERICA,                               )
                                                         )
         Plaintiff-Appellee,                             )
                                                         )       ON APPEAL FROM THE
        v.                                               )       UNITED STATES DISTRICT
                                                         )       COURT FOR THE EASTERN
 DENVER LEE,                                             )       DISTRICT OF MICHIGAN
                                                         )
         Defendant-Appellant.
                                                         )


BEFORE:        BATCHELDER, STRANCH, and MURPHY, Circuit Judges.

       ALICE M. BATCHELDER, Circuit Judge. Denver Lee, charged with being a felon in

possession of a firearm, agreed to stipulate that he was a felon and knew of his status so that the

government could not introduce evidence of his prior convictions. However, at trial, Lee took the

stand in his own defense and made what the district court found to be “an allegedly false statement”

about his previous possession of firearms. The court thus held that Lee “opened the door” to

impeachment evidence and permitted the government to introduce evidence of Lee’s 2005

conviction of being a felon in possession of a firearm. Lee appeals that evidentiary ruling. He

also raises on appeal several Rehaif-related claims and the district court’s decision to not hold an

evidentiary hearing on his ineffective-assistance-of-counsel (“IAC”) claim. For the following

reasons, we AFFIRM the judgment of the district court.
Case No. 19-2054, United States v. Lee


                                                   I.

       In February 2018, four Detroit police officers on patrol observed two men, one of whom

was Lee, standing between two cars parked in the middle of the street. One of the officers shined

the cruiser’s spotlight on the men. With the light on him, Lee nervously grabbed the front center

pocket of his sweatshirt and quickly walked away. The officers approached Lee and noticed a

heavy bulge in his sweatshirt pocket. One of the officers frisked Lee and discovered a loaded

firearm (registered to Lena Safadi, described by Lee as his assistant). Another officer then

handcuffed Lee. Two other officers witnessed the entire encounter, and body cams worn by two

of the officers captured much of the incident.

       A federal grand jury indicted Lee for being a felon in possession of a firearm, in violation

of 18 U.S.C. §§ 922(g)(1), 924(e). The trial was completed before the Supreme Court decided

Rehaif v. United States, 139 S. Ct. 2191 (2019), in which it held that to convict a defendant under

18 U.S.C. § 922(g) for being a felon in possession of a firearm, the government must prove beyond

a reasonable doubt that the defendant knew of his prohibited status. Id. at 2200 (“We conclude

that in a prosecution under 18 U.S.C. § 922(g) and § 924(a)(2), the Government must prove both

that the defendant knew he possessed a firearm and that he knew he belonged to the relevant

category of persons barred from possessing a firearm.”). Because they predated Rehaif, neither

the indictment nor the jury instructions included the knowledge-of-status element. Lee did not

object to either the indictment or to the jury instructions at the time.

       Lee stipulated at trial that prior to his arrest, he “had been convicted of a felony, a crime

punishable by more than one year in prison, knew that he had been convicted of a felony, and had

not had his conviction expunged or his rights restored.” The government read that stipulation to

the jury during the trial and the district court repeated it when instructing the jury.



                                                   2
Case No. 19-2054, United States v. Lee


       Before Lee testified in his defense, the government notified Lee and the court that if Lee

did testify, it intended to impeach him under Federal Rule of Evidence (“FRE”) 609(a) with three

of his prior convictions: two convictions for possession with intent to distribute a controlled

substance and one conviction—in 2005—for being a felon in possession of a firearm. Initially,

the court permitted the government to use only the two controlled-substance convictions because

the court was concerned that the 2005 firearm conviction posed a “danger that the jury would

consider the evidence as propensity evidence or character evidence, which would be an improper

purpose.”

       Lee then took the stand. Under direct questioning, he testified that: “Lena [Lee’s assistant]

know I don’t want her to have them guns around me. I don’t want no guns. She know not to bring

no guns around me. . . . She knows I don’t have guns around me. I don’t do nothing, bro. I don’t

have nothing around me, because I’m always the hit.” After these statements, the government

sought permission from the court to introduce Lee’s 2005 firearm conviction in order to impeach

his testimony that he does not “have guns around [him].” The court permitted the firearm

conviction to be introduced, though it noted that its probative value fell “more in the area of Rule

608 than Rule 609 now, because he has made a prior -- he has made an allegedly false statement.”

Lee’s counsel objected immediately. The government questioned Lee about his 2005 firearm

conviction, which Lee admitted. The government then asked Lee why he had just “testified on

direct that [he doesn’t] like to be around firearms.” Lee responded that he made that statement

“Because of 2005. That’s why I don’t like to be around guns.”

       After the defense rested, the court instructed the jury that the evidence about Lee’s prior

convictions, including the firearm conviction, was for impeachment purposes only, that the




                                                 3
Case No. 19-2054, United States v. Lee


evidence could not be used “for any other purpose,” and that it was “not evidence that he is guilty

of the crime that he is on trial for now.” The jury returned a guilty verdict.

       Lee moved for a judgment of acquittal and for a new trial, which the district court denied.

A month later, Lee hired new counsel. The court permitted Lee to file a second motion for a new

trial based on IAC. The court held a hearing on that motion. But upon finding that the record was

not fully developed and that under Sixth Circuit precedent “the question of ineffective assistance

of counsel ought to be raised on collateral review,” the court denied the motion (though the court

noted that Lee could later raise the issue in a 28 U.S.C. § 2255 motion). The court sentenced Lee

to 180 months, the mandatory minimum under 18 U.S.C. § 924(e), and below the Guidelines range

of 210 to 262 months. Lee timely appealed.

                                                 II.

       We first address Lee’s claim that the district court erred by permitting the government to

introduce evidence of his 2005 conviction for being a felon in possession of a firearm. “We review

evidentiary rulings for an abuse of discretion.” United States v. Chavez, 951 F.3d 349, 357-58 (6th

Cir. 2020). This means that we ask “whether the district court (1) misunderstood the law (here,

the Federal Rules of Evidence), (2) relied on clearly erroneous factual findings, or (3) made a clear

error of judgment.” Id. at 358. And “even if the district court abused its discretion, we may not

grant a new trial if the record gives us a ‘fair assurance’ that the verdict wasn’t ‘substantially

swayed’ by the evidentiary error.” Id. (quoting Kotteakos v. United States, 328 U.S. 750, 765

(1946)).

       At trial, to prevent the government from introducing evidence of his prior convictions, Lee

stipulated that he was a felon and knew of his status as such. See Old Chief v. United States,

519 U.S. 172, 191–92 (1997). But the district court found that Lee “opened the door” to evidence



                                                  4
Case No. 19-2054, United States v. Lee


attacking his character for truthfulness when he testified that “I don’t have guns around me.” The

government then introduced evidence of Lee’s prior felon-in-possession conviction in order to

impeach his testimony about not being around guns.

       Lee argues that because his attorney’s line of questioning was focused exclusively on

February 15, 2018 (the night of the incident in question), his statements did not open the door to

impeachment evidence. Lee first claims that he “was clearly speaking as to what happened that

day—not his entire lifetime,” and that the government misconstrues these statements as if Lee had

stated “he’s never been around guns at all.” Lee also argues that the court should understand his

testimony that “Because of [my] 2005 [conviction]. That’s why I don’t like to be around guns”

meant “that he did not like being around guns in 2018 since his 2005 conviction.”

       But the district court could reasonably interpret his ambiguous testimony more broadly

than his counsel interprets his testimony on appeal. Indeed, counsel’s alternative arguments

themselves confirm the ambiguity in Lee’s testimony. Were Lee’s statements about only February

15, 2018? Or were they about his behavior post-2005? The statement “I don’t have guns around

me,” does not, on its own, establish for how long he had not had guns around him, or even if there

ever was a time that he had guns around him. The district court was also able to observe Lee’s

demeanor when making this statement, which could help clarify the message that Lee was trying

to convey to the jury. And the record is clear that Lee did previously have guns around him—at

least he did in 2005, when he was convicted of being a felon in possession of a firearm. For this

reason, we cannot say that the district court abused its discretion in interpreting Lee’s statements

broadly rather than narrowly, as Lee now urges.

       Lee also claims that the admitted evidence unfairly prejudiced him because the probative

value was minimal and the risk of prejudice quite high, as he was on trial for the same offense as



                                                  5
Case No. 19-2054, United States v. Lee


that of his 2005 conviction. To be sure, there was a risk that the introduction of Lee’s prior firearm

conviction might prejudice him. Indeed, the district court initially declined the government’s

request to introduce evidence of the felon-in-possession conviction for impeachment purposes

because of the possibility that the evidence did carry a serious risk of prejudice to Lee. But that

assessment, which balanced prejudice concerns with the evidence’s probative and impeachment

value, changed once the district court found that Lee opened the door.

       In order to mitigate the risk of prejudice, the district court properly instructed the jury about

the purposes for which the evidence of the prior conviction could and could not be used. While

we have held that “sometimes evidence is so prejudicial that the risk of a jury’s improper use of

the evidence cannot be quashed by a judge’s instructions,” United States v. Asher, 910 F.3d 854,

862 (6th Cir. 2018) (citing United States v. Jenkins, 593 F.3d 480, 486 (6th Cir. 2010)), those cases

involved the government’s seeking to admit evidence to prove an element of the charged offense,

not to impeach the defendant’s testimony after the defendant “opened the door.” Here, we cannot

conclude that the government was needlessly “piling on,” when other evidence was available.

Cf. Jenkins, 593 F.3d at 486. Rather, we find that the government was seeking to impeach Lee’s

testimony that he never had guns around him even though he had previously been convicted of

being a felon in possession and thus of having a gun around him.

       The district court correctly understood FRE 403, 608, and 609, and was cognizant of the

risk of prejudice such evidence might create. The court initially prevented the government from

introducing the evidence, but reassessed once Lee took the stand and made what the court found

to be an “allegedly false statement” that could be impeached by that evidence. The court did not

misunderstand the law or rely on any clearly erroneous factual findings, either of which would be

sufficient for Lee to prevail. See Chavez, 951 F.3d at 358. And, after a careful review of the



                                                  6
Case No. 19-2054, United States v. Lee


record, we cannot say that the district court’s reassessment of whether the evidence’s prejudice

value substantially outweighed its probative value was a “clear error of judgment.” See id.

Consequently, we find that the district court did not abuse its discretion.1

                                                           III.

         Lee also brings several Rehaif-based claims. In 2019, the Supreme Court held that “in a

prosecution under 18 U.S.C. § 922(g) and § 924(a)(2), the Government must prove both that the

defendant knew he possessed a firearm and that he knew he belonged to the relevant category of

persons barred from possessing a firearm.” Rehaif, 139 S. Ct. at 2200. Lee argues that (1) his

indictment was faulty, (2) his conviction was based on an improper variance or constructive

amendment, (3) the district court lacked subject-matter jurisdiction because no federal offense was

charged due to the faulty indictment, (4) the jury instructions were improper, and (5) there was

insufficient evidence to support his conviction. We have decided a number of Rehaif-based claims

over the past year and there is binding circuit precedent on each of Lee’s claims. Accordingly, we

affirm the judgment of the district court.

                                                      1. Indictment

         “Whether an indictment adequately charges an offense is a question of law subject to de

novo review.” United States v. Cor-Bon Custom Bullet Co., 287 F.3d 576, 579-80 (6th Cir. 2002).

“An indictment adequately charges an offense if it (1) includes the elements of the offense intended

to be charged, (2) notifies the defendant of ‘what he must be prepared to meet,’ and (3) allows the

defendant to invoke a former conviction or acquittal in the event of a subsequent prosecution.” Id.



1
  The government also argues that even if the district court did err, the error was harmless because of the overwhelming
evidence against Lee, i.e., that three officers witnessed the incident and body camera footage corroborated their
testimony and that Lee’s only defense was that the officers somehow planted Lee’s assistant’s gun on him. While an
error is harmless when, as here, “the record evidence of guilt is overwhelming,” United States v. Brown, 888 F.3d 829,
836 (6th Cir. 2018) (citation omitted), we affirm the district court on the grounds that it did not abuse its discretion in
admitting the evidence because Lee “opened the door” through his testimony.

                                                            7
Case No. 19-2054, United States v. Lee


at 580 (quoting Russell v. United States, 369 U.S. 749, 763-64 (1962)). But because Lee did not

initially challenge his indictment, we review only for plain error. United States v. Ward, 957 F.3d
691, 694 (6th Cir. 2020). “Thus, we will reverse only if we find (1) error, (2) that was plain or

obvious, (3) that affected the defendant’s substantial rights, as well as (4) the fairness of the judicial

proceedings.” United States v. Conley, 802 F. App’x 919, 922 (6th Cir. 2020). “This standard

applies even when the law changes after the district court proceedings.” Id. That is, the error must

be plain according to settled circuit law at the time of appellate review, whether or not the circuit

law was settled at the time of the district court’s decision. Henderson v. United States, 568 U.S.
266, 273–74 (2013). Similarly, if the district court’s decision was correct according to settled

circuit law at the time, but a subsequent appellate decision changed the law, the appellate court

can find the district court’s decision erroneous. Id. (citing Johnson v. United States, 520 U.S. 461,

468 (1997)). And “[a]n indictment that was not challenged below is construed liberally in favor

of its sufficiency.” Ward, 957 F.3d at 695 (internal quotation marks and citation omitted).

        Our precedent establishes that a pre-Rehaif indictment that does not contain the knowledge-

of-status element does not necessarily fail to properly charge a violation of 18 U.S.C. § 922(g).

See id. at 694-95. “[T]he requirement that an indictment allege all of the elements of the offense

charged . . . seeks primarily to ensure that an accused is reasonably informed of the charge made

against him so that he can prepare a defense.” Id. at 694 (quoting Cor-Bon Custom Bullet Co., 287
F.3d at 580). Lee claims that if he had known of the knowledge-of-status element, he could have

presented a defense to that element, “possibly beginning with a decision not to take the stand.”

But that argument does not explain how Lee’s not taking the stand would serve as a defense to the

knowledge-of-status element. And Lee’s not taking the stand likely would not be an effective

defense because we have held that “where there is clear evidence in the record from which to infer



                                                    8
Case No. 19-2054, United States v. Lee


that the defendant knew he was a felon,” id. at 695, such as in this case where Lee served several

years in prison for being a felon in possession of a firearm, “[n]o reasonable juror could have

believed that he did not know” of his status, United States v. Hobbs, 953 F.3d 853, 858 (6th Cir.

2020). And, finally, “the fact that the defendant in Rehaif ultimately prevailed at the Supreme

Court demonstrates that [the defendant in this case] could have made a similar objection to the

indictment’s omission of a knowledge-of-status element, but failed to do so.” Ward, 957 F.3d at

694-95. So, we cannot say that Lee’s substantial rights were affected and thus, on plain-error

review, his challenge to his indictment fails.2 See id.

                                   2. Improper Variance or Amendment

        Because he believes that his indictment was invalid, Lee argues that an improper variance

or amendment occurred. That is, because his indictment was missing the knowledge-of-status

element, Lee claims that, in effect, he was convicted of a different offense (i.e., the § 922(g)(1)

offense that requires proof that the defendant knew of his prohibited status) than the one for which

he was indicted. But because we hold that Lee’s indictment was proper under § 922(g)(1), he was

both indicted and convicted of the same offense, and his improper-variance and constructive-

amendment arguments necessarily fail.3




2
  Lee claims that the government waived any challenge to Lee’s grand jury presentment, due process, and double
jeopardy arguments that he has made on appeal to challenge his indictment. The government did argue that Lee’s
indictment adequately charged him with being a felon in possession of a firearm, an argument with which we agree.
Because we hold the indictment was valid, we need not address whether the government waived any specific
arguments.
3
  Lee argues that the government did not respond to his improper-variance argument and thus waived any challenge.
It is true that the government did not respond, or even refer, to Lee’s improper-variance and constructive-amendment
arguments. But those arguments become relevant only if Lee’s indictment was invalid. Because we hold that Lee’s
indictment adequately charged him with being a felon in possession of a firearm, his improper-variance or
constructive-amendment claim must fail.

                                                         9
Case No. 19-2054, United States v. Lee


                                           3. Jurisdiction

       Similarly, because he believes that his indictment was improper, Lee argues that the district

court did not have subject-matter jurisdiction. See United States v. Martin, 526 F.3d 926, 934 (6th

Cir. 2008) (“To successfully challenge the district court’s jurisdiction, a defendant who enters a

guilty plea must establish that the face of the indictment failed to charge the elements of a federal

offense.”). Specifically, Lee argues that “the indictment failed to charge that Lee knew he

possessed a firearm and that he knew he belonged to the relevant category of persons barred from

possessing a firearm.” First, the indictment stated clearly that Lee “knowingly possessed a firearm,

that is, a Smith & Wesson .380 caliber handgun,” R. 10, Page ID #20, so Lee’s claim that the

indictment did not charge that he knew he possessed a firearm fails. Second, the pre-Rehaif

indictment did not charge that Lee knew of his prohibited status, but as we concluded above, Lee’s

indictment did not contain any plain error. Moreover, even if his indictment were faulty, Lee’s

jurisdictional argument would still fail because “defects in an indictment do not deprive a court of

its power to adjudicate a case.” United States v. Cotton, 535 U.S. 625, 630 (2002). Indeed, we

recently rejected the same jurisdictional argument made by a defendant whose pre-Rehaif

indictment also did not include the knowledge-of-status element. See Hobbs, 953 F.3d at 856-57

(noting that “our sister circuits have rejected the notion that an indictment’s failure to allege the

‘knowledge-of-status’ element required by Rehaif deprives the court of jurisdiction” and collecting

cases); see also United States v. Watson, 820 F. App’x 397, 399 (6th Cir. 2020) (same). We

therefore reject Lee’s subject-matter-jurisdiction claim as well.

                                         4. Jury Instruction

       Because Lee did not initially challenge his jury instructions, we again review only for plain

error. Ward, 957 F.3d at 694. “Thus, we will reverse only if we find (1) error, (2) that was plain



                                                 10
Case No. 19-2054, United States v. Lee


or obvious, (3) that affected the defendant’s substantial rights, as well as (4) the fairness of the

judicial proceedings.” Conley, 802 F. App’x at 922.

       In light of Rehaif, the district court plainly erred by not including the knowledge-of-status

element. See id. at 923. But our precedent establishes clearly that because of his stipulation and

previous criminal history, Lee cannot demonstrate that his substantial rights were affected by the

error. “Although the stipulation of a prior felony does not automatically establish knowledge of

felony status, it is strongly suggestive of it.” Ward, 957 F.3d at 695 (quoting Conley, 802 F. App’x

at 923). Here, Lee stipulated that he “had been convicted of a felony, a crime punishable by more

than one year in prison, knew that he had been convicted of a felony, and had not had his conviction

expunged or his rights restored.” So, unlike the defendants in Conley and Ward, Lee actually

stipulated that he knew of his felony status, not just that he had been previously convicted of a

felony. Cf. id.; Conley, 802 F. App’x at 923. Moreover, “where there is clear evidence in the

record from which to infer that the defendant knew he was a felon, failure to instruct the jury does

not affect the defendant’s substantial rights or the fairness or integrity of the proceedings.” Ward,
957 F.3d at 695. As in Ward, here “the record ‘reveals no reason to think that the government

would have had any difficulty at all in offering overwhelming proof that [the defendant] knew that

he’ was a felon.” Id. (quoting United States v. Burghardt, 939 F.3d 397, 404 (1st Cir. 2019)). In

addition to stipulating that he knew of his felon status, Lee served nearly seven years in prison for

his 2005 firearm conviction, and “[n]o reasonable juror could have believed that [the defendant]

did not know he had been convicted . . . of a crime punishable by imprisonment for a term

exceeding one year,” when the defendant had previously served a multiple-year stint in prison.

Hobbs, 953 F.3d at 858 (internal quotation marks and alterations omitted). Accordingly, we find

that Lee’s jury-instruction challenge fails as well.



                                                 11
Case No. 19-2054, United States v. Lee


                                    5. Sufficiency of the Evidence

       Lee next challenges whether the evidence presented at his trial was sufficient to support

his § 922(g) conviction. “When reviewing the sufficiency of the evidence, ‘the relevant question

is whether, after viewing the evidence in the light most favorable to the prosecution, any rational

trier of fact could have found the essential elements of the crime beyond a reasonable doubt.’”

Ward, 957 F.3d at 695 (quoting Jackson v. Virginia, 443 U.S. 307, 319 (1979)). “In making a

sufficiency-of-the-evidence determination, we must draw all reasonable inferences in favor of the

government, and we will not ‘weigh the evidence, consider the credibility of witnesses, or

substitute [our] judgment for that of the jury.’” Id. at 695-96 (quoting United States v. Ferguson,

23 F.3d 135, 140 (6th Cir. 1994)). The only element that Lee argues that the government failed to

prove beyond a reasonable doubt is the knowledge-of-status element.

       When the defendant makes “an Old Chief stipulation at trial” acknowledging that he is a

convicted felon, “[t]he jury could have inferred from these statements that [the defendant] also

knew that he was a felon.” Id. at 696 (emphasis added); see also Conley, 802 F. App’x at 924

(“[T]he jury was entitled to infer knowledge of prohibited status––the second element––from [the

defendant’s] stipulation that he had a prior felony conviction.”). And, as noted, Lee’s Old Chief

statement exceeded the defendant’s stipulation in Ward; Lee stipulated not only that he had been

convicted of a felony, but that he “knew that he had been convicted of a felony.” Lee also had

been previously convicted of being a felon in possession of a firearm, which is enough for a jury

to infer that Lee knew of his prohibited status. Conley, 802 F. App’x at 924 (“At a minimum, the

prior conviction for being a felon in possession of a firearm proved beyond a reasonable doubt that

[the defendant] had the knowledge required by Rehaif.” (cleaned up) (quoting United States v.

Benamor, 937 F.3d 1182, 1189 (9th Cir. 2019))). We therefore find that there was more than



                                                12
Case No. 19-2054, United States v. Lee


sufficient evidence to support proof beyond a reasonable doubt that Lee knew of his prohibited

status. Because this is the only element that Lee challenges on appeal, Lee’s sufficiency-of-the-

evidence claim fails.

                                                 IV.

       Finally, we turn to Lee’s claim that the district court erred by declining to hold an

evidentiary hearing on Lee’s IAC claim until after his direct appeal. Lee is not bringing an IAC

claim in this appeal; he challenges only the district court’s decision to deny his motion for an

evidentiary hearing to develop the record on the IAC issue. “We review the denial of an

evidentiary hearing for abuse of discretion.” United States v. Saunders, 178 F. App’x 484, 488

(6th Cir. 2006) (explaining that “whether the district court erred in failing to hold an evidentiary

hearing is before us, not whether [the defendant’s] counsel was actually ineffective”). “A district

court abuses its discretion where it ‘relies on clearly erroneous findings of fact, improperly applies

the law or uses an erroneous legal standard.’” Id. (quoting United States v. Dixon, 413 F.3d 540,

544 (6th Cir. 2005)).

       As Lee acknowledges, the Sixth Circuit’s general rule is that we “typically do not address

ineffective assistance of counsel claims on direct appeal because the record bearing on that

allegation has not yet been sufficiently developed.” Conley, 802 F. App’x at 924 (declining to

review the defendant’s “ineffective assistance arguments at this juncture because he can raise them

in a § 2255 motion”). But “[a]n exception to this principle exists for cases in which the record is

adequately developed to allow the court to properly assess the merits of the issue.” United States

v. Fortson, 194 F.3d 730, 736 (6th Cir. 1999).

       Lee argues that, with an evidentiary hearing, the record could have been developed. Lee’s

main contention is that the district court was wrong to reason that Sixth Circuit precedent required



                                                 13
Case No. 19-2054, United States v. Lee


it not to hold an evidentiary hearing and that the court abused its discretion by applying the wrong

legal standard (i.e., by finding that it was required to deny Lee’s motion to have an evidentiary

hearing). But the district court did not state that it was required to deny the motion for an

evidentiary hearing; the court instead concluded that it would be more appropriate to have the issue

considered on collateral review.

       Here is the district court’s explanation in full:

       The Sixth Circuit has basically said that the question of ineffective assistance of
       counsel ought to be raised on collateral review. There are certain exceptions to that
       rule, but they are very narrow exceptions, and that is generally when there is a --
       when the question can be decided without developing a record or when it is
       apparent from the record that the performance was so lopsided that that call can be
       made.
       Now, the Supreme Court, in the case of [Massaro v. United States] decided in 2003,
       was urged by the Government to adopt a per se rule, hard and fast, that ineffective
       assistance of counsel claims cannot be raised except on -- under 2255 motions, and
       the Supreme Court said that it would not go that far.
       But the Court did note that it did not hold, quoting, “That ineffective assistance
       claims must be reserved for collateral review. There may be cases in which trial
       counsel’s ineffectiveness is so apparent from the record that appellate counsel will
       consider it advisable to raise the issue on direct appeal. There may be instances,
       too, when obvious deficiencies in representation will be addressed by an appellate
       court sua sponte.”
       In those cases, the claim ought to be raised or can be raised on direct review or in a
       motion before the trial court, but this is not one of those cases. The Sixth Circuit
       has taken a more restrictive approach allowing for the fact that a motion based on
       ineffective assistance of counsel could be raised in the trial court or the issue can
       be addressed on direct review. But the vast majority of cases and the clear
       preference is to handle those in a collateral motion, such as a motion under Section
       2255.
       And the reason is because, as is manifest here, many times an evidentiary record
       has to be developed. Trial counsel, who may or may not be the same, needs to be
       interviewed. If there are witnesses, those witnesses have to be interviewed and
       questions raised as to whether there was an adequate investigation whether the
       witness has something to say that could be helpful to the defense. And so both on
       the question of deficient performance and prejudice, an evidentiary record needs to
       be developed, and I would emphasize that this case is pretty much the archetype for
       such a situation.



                                                  14
Case No. 19-2054, United States v. Lee


       So I’m going to deny the motion for new trial under Rule 33 without prejudice.
       Mr. Lee is free to raise this issue again in a motion filed under Section 2255 of Title
       28.

R. 90, Page ID #1179-80 (citing Massaro v. United States, 538 U.S. 500, 508 (2003)).

       The district court did not claim that it was required to not hold an evidentiary hearing. The

district court instead discussed the rationale behind this court’s general rule that IAC claims be

reserved for collateral review rather than heard on direct appeal and found that those reasons

applied to this case as well. Furthermore, Lee does not cite any case or other authority for the

proposition that a district court’s alleged misunderstanding that it was required—as opposed to

permitted or encouraged—not to hold a hearing is a mistake that would qualify as an abuse of

discretion. Because the district court accurately summarized the Supreme Court’s and this court’s

precedent, and properly followed that precedent, we find that the court did not “improperly appl[y]

the law or use[] an erroneous legal standard.” Dixon, 413 F.3d at 544. Accordingly, we find that

the court did not abuse its discretion by declining to hold an evidentiary hearing on Lee’s IAC

claim. This holding does not prevent Lee from later bringing his IAC claim on collateral review.

                                                 V.

       For the foregoing reasons, we AFFIRM the judgment of the district court.




                                                 15